DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 86, 90 and 94-100 are rejected under 35 U.S.C. 103 as being unpatentable over Baker US 5,720,951 in view of “Texans looks (sic) to rat poison to solve their current hog infestation. What you should know” (Working with Rat Poison, 11/30/2012, hereafter “UsingRodenticides’”). 
Regarding claim 86, Baker teaches a pest bait comprising: a carrier material (Abstract, cereal grains. Col 2 Ln 21-28, Col 3 Line 3-65); and an active agent (Col 4 Ln 21-36) contributing to the toxicity of said bait, said active agent consisting of an amount of warfarin (Col 4 Ln 25) not greater than about 0.01% by weight of said bait (Col 4 Ln 28-36 "the concentration of the rodenticide in the final bait may... be in the range from about 5 to about 550 parts per million (ppm)...even more preferably in the range of from about 10 to about 100 ppm,” where about 10-100 ppm converts to about 0.001- 0.01%, respectively, of the final bait composition; Claim 10;). Therefore, Baker’s range 0.001-0.01% anticipates applicants claimed range of “not greater than 0.01%,” since 0.001-0.01% can be considered identical ranges since broadest reasonable interpretation (BRI) of the scope of “not greater than 0.01%” includes 0.001-0.01% when the lower limit of applicants claimed range is not defined. Baker teaches an active agent 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an amount of warfarin not greater than about 0.01% as disclosed by Baker in order to ensure that the amount of warfarin present in the bait is sufficient to cause the necessary damage to the target animals while reducing the amount of potentially deadly warfarin that is released into the environment and exposure to the individual handling it such that non-target animals are at a reduced risk of death from accidental ingestion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Given the structure of Baker, the claimed method steps (dispersing the bait within a locus including one or more target animals) would be inherently performed.
Baker does not teach dispersing the bait within a locus including one or more feral hogs. UsingRodenticides teaches that rat poison can be used to control feral pigs. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Baker by using the rat poison on feral pigs as taught by UsingRodenticides in order to “protect homes and farms” (paragraphs 5 and 7) from feral pigs (as well as other animals). Note that using any bait on any animal inherently involves dispersing the bait within a locus including one or more target animals. Also note that while UsingRodenticides teaches drawbacks to this method, a reference 
Regarding claim 90, Baker and UsingRodenticides teach the invention as claimed as detailed above with respect to claim 86. Baker also teaches that said bait further comprises a colorant (Col 5 Ln 22-23). 
Regarding claim 94, Baker and UsingRodenticides teach the invention as claimed as detailed above with respect to claim 86. Baker also teaches that said amount of warfarin (Col 4 Ln 25) is in a range of between about 0.005% to about 0.01% by weight of said bait (Col 4 Ln 28-36; Col 4 Ln 28-36 "the concentration of the rodenticide in the final bait may... be in the range from about 5 to about 550 parts per million (ppm)...even more preferably in the range of from about 10 to about 100 ppm,” where about 10-100 ppm converts to about 0.001-0.01%, respectively, of the final bait composition; Claim 10;). Therefore, Baker’s range 0.001-0.01% anticipates applicants claimed range of 0.005% to about 0.01%. Baker’s disclosed range of 0.001-0.01% is nearly identical to the claimed range 0.005-0.01%. Since Baker teaches only a slightly broader range at the lower end, 0.004% lower end than is being claimed, the extent of the overlap is otherwise identical, and therefore Baker teaches the claimed range with sufficient specificity.
Baker teaches an active agent range of between about 0.001% to about 0.01% in lines 33-34 of column 4, which is believed to anticipate the claimed range of “about 0.005% to about 0.01%”. Alternatively, if for any reason it can be considered that the range taught by Baker is broader than the claimed range of applicants invention or that Baker somehow doesn’t teach an amount of warfarin between about 0.005% to about 0.01% by weight of said bait, it is clear from Bakers disclosure that the concentration of active agent (warfarin) in the final bait may range from 0.0005% (5 ppm) to about 0.055% (550 ppm) and that the concentration may vary 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an amount of warfarin from about 0.005 to about 0.01% as disclosed by Baker in order to ensure that the amount of warfarin present in the bait is sufficient to cause the necessary damage to the target animals while reducing the amount of potentially deadly warfarin that is released into the environment and exposure to the individual handling it such that non-target animals are at a reduced risk of death from accidental ingestion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 95, Baker and UsingRodenticides teach the invention as claimed as detailed above with respect to claim 86. Baker also teaches that said amount of warfarin (Col 4 Ln 25) is not greater than about 0.005% by weight of said bait (Col 4 Ln 28-36; Col 4 Ln 28-36 "the concentration of the rodenticide in the final bait may... be in the range from about 5 to about 550 parts per million (ppm)...even more preferably in the range of from about 10 to about 100 ppm," where 5ppm converts to about 0.0005%; where10-100 ppm converts to about 0.001-0.01%, respectively, of the final bait composition; Claim 10;). Therefore, Baker’s disclosed amounts of between 0.0005- 0.055% and 0.001-0.01% both provide sufficient specificity to anticipate applicants claimed limitation “of not greater than about 0.005%” since there is substantial overlap between the claimed range and the prior art ranges taught by Baker.
Baker teaches an active agent range/amounts of as low as 0.0005% and 0.001% in lines 30-36 of column 4, which is believed to anticipate the claimed range of “not greater than about 0.005%”. Alternatively, if for any reason it can be considered that the amounts/range taught by Baker is broader than the claimed range of applicants invention or that Baker somehow doesn’t teach an amount of warfarin not greater than about 0.005% by weight of said bait, it is clear from Bakers disclosure that the concentration of active agent (warfarin) in the final bait may 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an amount of warfarin not greater than about 0.005% as disclosed by Baker in order to ensure that the amount of warfarin present in the bait is sufficient to cause the necessary damage to the target animals while reducing the amount of potentially deadly warfarin that is released into the environment and exposure to the individual handling it such that non-target animals are at a reduced risk of death from accidental ingestion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. /n re Aller, 105 USPQ 233.
Regarding claim 96, Baker and UsingRodenticides teach the invention as claimed as detailed above with respect to claim 86. Baker also teaches that said bait is substantially solid (Abstract, granules formed into blocks Col 2 Ln 56-63). 
Regarding claim 97, Baker and UsingRodenticides teach the invention as claimed as detailed above with respect to claim 86. Baker also teaches said bait is substantially homogenous, thereby having a uniform composition throughout (Col 2 Ln 21-34: blended until homogenous). 
Regarding claim 98, Baker and UsingRodenticides teach the invention as claimed as detailed above with respect to claim 86. Baker also teaches said bait further comprises one or more attractants (Col 4 Ln 1-11). 
Regarding claim 99, Baker teaches a pest bait consisting of: a carrier material (Abstract, cereal grains. Col 2 Ln 21-28, Col 3 Line 3-65); an amount of warfarin not greater than about 0.01% by weight of said bait (Col 4 Ln 21-36; 25; 28-36 "the concentration of the rodenticide in the final bait may... be in the range from about 5 to about 550 parts per million (ppm)...even more preferably in the range of from about 10 to about 100 ppm,” where about 10-100 pom 
Therefore, Baker’s range 0.001-0.01% anticipates applicants claimed range of “not greater than 0.01%,” since 0.001-0.01% can be considered identical ranges since broadest reasonable interpretation (BRI) of the scope of “not greater than 0.01%” includes 0.001-0.01% when the lower limit of applicants claimed range is not defined.
Baker teaches an active agent range of not greater than about 0.01% in lines 33- 34 of column 4, which is believed to anticipate the claimed range of “not greater than about 0.01%”. Alternatively, if for any reason it can be considered that the range taught by Baker is broader than the claimed range of applicants invention or that Baker somehow doesn't teach an amount of warfarin not greater than about 0.01% by weight of said bait, it is clear from Bakers disclosure that the concentration of rodenticide in the final bait may range from 0.0005% (5 ppm) to about 0.055% (550 ppm) and that the concentration may vary depending on the particular active agent and that an appropriate amount of rodenticide will be known by a skilled worker or readily determinable by routine experimentation (Col 4 Ln 30-36).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an amount of warfarin not greater than about 0.01% as disclosed by Baker in order to ensure that the amount of warfarin present in the bait is sufficient to cause the necessary damage to the target animals while reducing the amount of potentially deadly warfarin that is released into the environment and exposure to the individual handling it such that non-target animals are at a reduced risk of death from accidental ingestion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Given the structure of Baker, the claimed method steps (dispersing the bait within a locus including one or more target animals) would be inherently performed.
Baker does not teach dispersing the bait within a locus including one or more feral hogs. UsingRodenticides teaches that rat poison can be used to control feral pigs. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Baker by using the rat poison on feral pigs as taught by UsingRodenticides in order to “protect homes and farms” (paragraphs 5 and 7) from feral pigs (as well as other animals). Note that using any bait on any animal inherently involves dispersing the bait within a locus including one or more target animals.
Also note that while UsingRodenticides teaches drawbacks to this method, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843 
Regarding claim 100, Baker and UsingRodenticides teach the invention as claimed as detailed above with respect to claim 99. Baker also teaches that said amount of warfarin (Col 4 Ln 25) is not greater than about 0.005% by weight of said bait (Col 4 Ln 28-36; Col 4 Ln 28-36 "the concentration of the rodenticide in the final bait may... be in the range from about 5 to about 550 parts per million (ppm)...even more preferably in the range of from about 10 to about 100 ppm," where 5ppm converts to about 0.0005%; where10-100 ppm converts to about 0.001-0.01%, respectively, of the final bait composition; Claim 10;). Therefore, Baker’s disclosed amounts of between 0.0005- 0.055% and 0.001-0.01% both provide sufficient specificity to anticipate applicants claimed limitation “of not greater than about 0.005%” since there is substantial overlap between the claimed range and the prior art ranges taught by Baker.
Baker teaches an active agent range/amounts of as low as 0.0005% and 0.001% in lines 30-36 of column 4, which is believed to anticipate the claimed range of “not greater than about 0.005%”. Alternatively, if for any reason it can be considered that the amounts/range taught by Baker is broader than the claimed range of applicants invention or that Baker somehow doesn’t teach an amount of warfarin not greater than about 0.005% by weight of said bait, it is clear 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an amount of warfarin not greater than about 0.005% as disclosed by Baker in order to ensure that the amount of warfarin present in the bait is sufficient to cause the necessary damage to the target animals while reducing the amount of potentially deadly warfarin that is released into the environment and exposure to the individual handling it such that non-target animals are at a reduced risk of death from accidental ingestion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over Baker US 5,720,951 in view of “Texans looks (sic) to rat poison to solve their current hog infestation. What you should know” (Working with Rat Poison, 11/30/2012, hereafter “UsingRodenticides”) and “Blue Pig Fat Photo Explained” (Business Insider article by Kim Renfro, 3/6/2016 hereafter “Renfro’). 
Regarding claim 91, Baker and UsingRodenticides teach the invention as claimed as detailed above with respect to claim 90. Baker does no teach that the colorant is configured for absorption by said fat cells of said feral hog following ingestion to visibly color said fat. Renfro teaches that animal bait can comprise a colorant configured for absorption by fat cells of the animal following ingestion to visibly color fat. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the bait composition colorant as taught by Baker as being a colorant that visibly colors fat as taught by Renfro in order to verify that the bait had been consumed (Page 2, Ln 26-27).
Regarding claim 92, Baker, UsingRodenticides and Renfro teach the invention as claimed as detailed above with respect to claim 91. Renfro also teaches that the colorant provides a blue color (Page 2, Ln 10-11, 16-17). 

Claims 86 and 94-96 are rejected under 35 U.S.C. 103 as being unpatentable over Poche US 2001/0041 737 in view of “Texans looks (sic) to rat poison to solve their current hog infestation. What you should know” (Working with Rat Poison, 11/30/2012, hereafter “UsingRodenticides’”). 
Regarding claim 86, Poche teaches a pest bait comprising: a carrier material (Example 1 "grain carrier"); and an active agent contributing to the toxicity of said bait in said feral hog, said active agent consisting of an amount of warfarin (Para 11, 13, 15 Example 1) not greater than about 0.010% by weight of said bait (Para 11 "0.005- 0.05%"), wherein said bait is substantially solid, having no space(s) or void(s) inside (claim 6 "a solid carrier"). Poche teaches an active agent range of not greater than about 0.01% in para 11, which is believed to anticipate the claimed range of “not greater than about 0.01%”. Alternatively, if for any reason it can be considered that the range taught by Poche is broader than the claimed range of applicants invention or that Poche somehow doesn’t teach an amount of warfarin not greater than about 0.01% by weight of said bait, it is clear from Poche disclosure that the concentration of rodenticide in the final bait may range from 0.0005% to about 0.05% and that the concentration may vary depending on the particular active agent and that an appropriate amount of rodenticide will be known by a skilled worker or readily determinable by routine experimentation.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an amount of warfarin not greater than about 0.01% as disclosed by Poche in order to ensure that the amount of warfarin present in the bait is sufficient to cause the necessary damage to the target animals while reducing the amount of potentially deadly warfarin that is released into the environment and exposure to the individual handling it such 
Poche does not teach dispersing the bait within a locus including one or more feral hogs. UsingRodenticides teaches that rat poison can be used to control feral pigs. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Poche by using the rat poison on feral pigs as taught by UsingRodenticides in order to “protect homes and farms” (paragraphs 5 and 7) from feral pigs (as well as other animals). Note that using any bait on any animal inherently involves dispersing the bait within a locus including one or more target animals.
Also note that while UsingRodenticides teaches drawbacks to this method, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843
Regarding claim 94, Poche and UsingRodenticides teach the invention as claimed as detailed above with respect to claim 86. Poche also teaches that said amount of warfarin is in a range of between about 0.005% to about 0.01% by weight of said bait (Para 11 "0.005-0.05%").
Therefore, Poche’s range 0.005-0.05% anticipates applicants claimed range of 0.005% to about 0.01%. Poche’s disclosed range of 0.005-0.05% is identical to the claimed range 0.005-0.01%. Since Poche teaches only a slightly broader range than is being claimed, the extent of the overlap is otherwise identical, and therefore Poche teaches the claimed range with sufficient specificity. Poche teaches an active agent range of between about 0.005-0.05% in para 11, which is believed to anticipate the claimed range of “about 0.005% to about 0.01%”. Alternatively, if for any reason it can be considered that the range taught by Poche is broader 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an amount of warfarin from about 0.005 to about 0.01% as disclosed by Poche in order to ensure that the amount of warfarin present in the bait is sufficient to cause the necessary damage to the target animals while reducing the amount of potentially deadly warfarin that is released into the environment and exposure to the individual handling it such that non-target animals are at a reduced risk of death from accidental ingestion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 95, Poche and UsingRodenticides teach the invention as claimed as detailed above with respect to claim 86. Poche also teaches that said amount of warfarin is not greater than about 0.005% by weight of said bait (Para 11 "0.005%"). Therefore, Poche disclosed amounts of between 0.005% provide sufficient specificity to anticipate applicants claimed limitation “of not greater than about 0.005%” since there is overlap between the claimed range and the prior art ranges taught by Poche.
Poche teaches an active agent range/amounts of 0.005% para 11, which is believed to anticipate the claimed range of “not greater than about 0.005%”. Alternatively, if for any reason it can be considered that the amounts/range taught by Poche is broader than the claimed range of applicants invention or that Poche somehow doesn’t teach an amount of warfarin not greater than about 0.005% by weight of said bait, it is clear from Poche disclosure that the concentration of active agent (warfarin) in the final bait maybe not greater than 0.005 and that 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an amount of warfarin not greater than about 0.005% as disclosed by Poche in order to ensure that the amount of warfarin present in the bait is sufficient to cause the necessary damage to the target animals while reducing the amount of potentially deadly warfarin that is released into the environment and exposure to the individual handling it such that non-target animals are at a reduced risk of death from accidental ingestion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 96, Poche and UsingRodenticides teach the invention as claimed as detailed above with respect to claim 86. Poche also teaches that said bait is substantially solid (claim 6 "a solid carrier").

Claims 90-92 are rejected under 35 U.S.C. 103 as being unpatentable over Poche US 2001/0041737 in view of “Texans looks (sic) to rat poison to solve their current hog infestation. What you should know” (Working with Rat Poison, 11/30/2012, hereafter “UsingRodenticides”) and “Blue Pig Fat Photo Explained” (Business Insider article by Kim Renfro, 3/6/2016 hereafter “Renfro’). 
Regarding claim 90, Poche and UsingRodenticides teach the invention as claimed as detailed above with respect to claim 86. Poche does not teach that the bait comprises a colorant. Renfro teaches that bait can comprise a colorant. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the bait composition of Poche with a colorant as taught by Renfro in order to discourage humans or undesired animals from consuming the bait (Page 2, Ln 10-11, 16-17). 
Regarding claim 91, Poche, UsingRodenticides and Renfro teach the invention as Claimed as detailed above with respect to claim 90. Renfro also teaches that the colorant is configured for absorption by fat cells of the animal following ingestion to visibly color fat. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the bait composition colorant as taught by Poche as being a colorant that visibly colors fat as taught by Renfro in order to verify that the bait had been consumed (Page 2, Ln 26-27).
Regarding claim 92, Poche, UsingRodenticides and Renfro teach the invention as Claimed as detailed above with respect to claim 91. Renfro also teaches that the colorant provides a blue color (Page 2, Ln 10-11, 16-17). 

Claims 97 and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Poche US 2001/0041737 in view of “Texans looks (sic) to rat poison to solve their current hog infestation. What you should know” (Working with Rat Poison, 11/30/2012, hereafter “UsingRodenticides”) and Baker US 5,720,951. 
Regarding claim 97, Poche and UsingRodenticides teach the invention as claimed as detailed above with respect to claim 86. Poche does not teach that said bait is substantially homogenous, thereby having a uniform composition throughout.
Baker teaches a system, within the same field of endeavor, further including wherein said bait is substantially homogenous (col 2 Ln 21-34), thereby having a uniform composition throughout, (homogenously blended ingredients result in uniform composition of bait granules/particles).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the bait as taught by Poche as being substantially homogenous as taught by Baker in order to ensure that the amount of warfarin per pellet is equal and consistent throughout the bait to ensure uniformity of dosage.
Regarding claim 98, Poche and UsingRodenticides teach the invention as claimed as detailed above with respect to claim 86. Poche does not teach that said bait comprises one or more attractants.
Baker teaches wherein the bait further comprises one or more attractants (Col 4 Ln 1-11). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the bait as taught by Poche with the one or more attractants as taught by Baker in order to encourage the desired animal to consume the bait.
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the examiner’s rejection in view of Baker has been shaped by impermissible hindsight, this argument is not persuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to Applicant’s argument that Baker does not disclose the claimed “amount of warfarin not greater than about 0.01% by weight of said bait”, this argument is not persuasive. The examiner maintains that Baker discloses the claimed warfarin as a rodenticide and then goes on to disclose the claimed amount of the rodenticide, wherein warfarin is a disclosed and suitable rodenticide, within the claimed range of less than 0.01% by weight.
In response to Applicant’s argument that UsingRodenticides does not disclose a specific rat poison or a specific amount of rat poison, this argument is not commensurate with the examiner’s rejection. The examiner has merely used UsingRodenticides as a teaching for using rat poison on feral pigs. Baker discloses a rat poison, UsingRodenticides discloses using rat 
In response to Applicant’s argument that the examiner’s rejection in view of Poche has been shaped by impermissible hindsight, this argument is not persuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to Applicant’s argument that Poche does not disclose the claimed “active agent contributing to the toxicity of said bait in said feral hog, said active agent consisting of an amount of warfarin”, this argument is not persuasive. The claim requires an active agent consisting of warfarin which is clearly disclosed by Poche. The claim does not preclude the prior art from containing more than one active agent, only that there is an active agent and said active agent is warfarin.
In response to Applicant’s argument that Poche does not disclose the claimed range of “not greater than about 0.01% by weight” because the upper range as taught by Poche is 0.05%, this argument is not persuasive. Poche also discloses providing warfarin in an amount of 0.005% by weight of the bait which meets the claimed limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA L BARLOW/Primary Examiner, Art Unit 3644